Citation Nr: 0310224	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  98-12 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated 10 percent disabling.  

WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from October 1940 to 
September 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 1998, a hearing was held before a Hearing 
Officer at the RO in Wichita, Kansas, at which the appellant 
and his son testified in support of the present appeal.  A 
transcript of that hearing is of record.  The case was last 
before the Board in February 2000, when it was remanded to 
the RO in St. Louis for further development which has now 
been completed.  

In February 2001, a statement of the case was issued to the 
appellant on the issue of whether there was clear and 
unmistakable error in the September 1959 rating action which 
reduced the rating for the service-connected bronchial asthma 
from 10 percent to the noncompensable level.  The veteran was 
informed at that time of the requirement that he submit a 
timely substantive appeal if he desired appellate review with 
respect to this new issue.  The claims folder contains no 
subsequent correspondence from the veteran or a 
representative of the veteran addressing the new issue.  
Therefore, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to this 
matter.  

During the course of this appeal, the appellant was initially 
represented by a service organization and later by an 
attorney.  In March 2001, his attorney withdrew his 
representation of the appellant.  The appellant did not 
respond to an April 2003 letter from the Board offering him 
the opportunity to clarify his wishes concerning 
representation in this proceeding and/or to appoint another 
representative.  





FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The service-connected bronchial asthma is productive of 
no current impairment and does not require treatment.  


CONCLUSION OF LAW

Entitlement to more than a 10 percent rating for bronchial 
asthma is not established.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6602 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated April 14, 2000, and his 
response dated in that same month; and the supplemental 
statement of the case issued in February 2001.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claim 
seeking an increased rating for bronchial asthma, and 
extensive VA medical records have also been obtained.  The 
appellant has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim, and the Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

A 10 percent rating will be assigned for bronchial asthma 
manifested by Forced Expiratory Volume in one second (FEV-1) 
of 71- to 80-percent predicted, a ratio of Forced Expiratory 
Volume to Forced Vital Capacity (FEV-1/FVC) of 71- to 80-
percent, or if intermittent inhalational or oral 
bronchodilator therapy is required.  A 30 percent rating will 
be assigned for bronchial asthma with an FEV-1 of 56- to 70-
percent predicted, FEV-1/FVC of 56 to 70 percent, where daily 
inhalational or oral bronchodilator therapy is required, or 
where inhalational anti-inflammatory medication is required.  
The next higher rating of 60 percent is appropriate for 
bronchial asthma with an FEV-1 of 40- to 55-percent 
predicted; FEV-1/FVC of 40 to 55 percent; where at least 
monthly visits to a physician for are required for 
exacerbations; or where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are required.  The maximum rating of 
100 percent is assigned with an FEV-1 of less than 40-percent 
predicted; FEV-1/FVC of less than 40 percent; where there is 
more than one attack per week with episodes of respiratory 
failure; or if daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive medications 
is required.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2002).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

A longitudinal review of the evidentiary record discloses 
that the appellant was medically discharged from service in 
1943 due to bronchial asthma, which has been rated 30 percent 
disabling from September 1943; 10 percent disabling from 
November 1944; and noncompensably disabling from November 
1959.  The current claim was filed in December 1996, and the 
present appeal arises from a February 1998 rating action 
which assigned a 10 percent rating from the date of claim in 
December 1996.  

The record also indicates that the appellant has severe 
chronic obstructive pulmonary disease (COPD).  Service 
connection for COPD was denied by a final rating decision 
dated in August 1997.  

The current evidentiary record also includes extensive VA 
medical records pertaining to the appellant dating from 1988 
to 2000 which reflect medical treatments for multiple health 
problems including COPD, but no treatments for asthma.  
Multiple pulmonary function tests have been interpreted by VA 
examiners as being classic for tobacco abuse and COPD.  In 
fact, the most recent VA examiner in January 2001, after 
reviewing the entire claims file, reported that there were no 
current data to support a diagnosis of asthma.  It therefore 
appears to the Board that the pulmonary function tests of 
record represent and measure the manifestations of the 
nonservice-connected COPD rather than the service-connected 
bronchial asthma, and that those findings are therefore not 
relevant to the proper rating of the service-connected 
bronchial asthma.  

The current 10 percent rating is based upon the report of the 
February 1997 VA examination of the appellant that he is 
asthmatic, but that his functional status was good between 
attacks; and upon the appellant's own reports that he uses 
inhalers as needed, which may sometimes be as frequent as 
several times daily.  

It was reported on the February 1997 VA examination that the 
appellant used Atrovent for his lung problems, but that he 
had never used Prednisone or steroids.  Moreover, bronchial 
asthma was not diagnosed on the February 1997 examination.  
Later, in 1998, Prednisone was tried for a time, but this was 
tapered off after no improvement was forthcoming.  Neither 
the May 1997 nor January 2001 VA examinations of the 
appellant disclosed any evidence of asthma, and multiple 
chest X-ray studies of record are positive only for COPD.  

Since the medical evidence indicates that the veteran's 
current pulmonary impairment is due to non service-connected 
COPD and includes no competent evidence of any impairment due 
to the service-connected disability, the Board must conclude 
that an evaluation in excess of 10 percent is not in order.  


ORDER

A rating in excess of 10 percent for bronchial asthma is 
denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

